UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Amendment #4 SEC File #: 333-166848 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Atlas Resources, Incorp. (Exact name of registrant as specified in its charter) Nevada 27-0535237 (State or jurisdiction of Incorporation or organization) Primary Standard Industrial Classification Code Number IRS Employer Identification Number Atlas Resources, Incorp. 4759 Kester Avenue Sherman Oaks, CA 91403 Telephone: 310-780-1558 (Address and telephone number of principal executive offices) Val-U-Corp Services, Inc. 1802 North Carson Street, Suite 202 Carson City, Nevada 89701 Telephone: 1-800-555-9141 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayedor continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following boxx If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER UNIT (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE (2) Common Stock 280,000 shares $0.05 per share Based on the last sales price on October 30, 2009 Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. SUBJECT TO COMPLETION, Dated December •, 2010 -2- PROSPECTUS ATLAS RESOURCES, INCORP. The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus for a period of up to two years from the effective date. Our common stock is presently not traded on any market or securities exchange. We do not have any relationship in any manner with any existing companies with similar names to ours, including Atlas Energy, Inc., Atlas Resources, LLC., or Atlas Energy Resources, LLC, or any affiliate of these companies. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. See section entitled "Risk Factors" on pages 6 - 8. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholders will sell our shares at $0.05 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We determined this offering price based upon the price of the last sale of our common stock to investors. There is no assurance of when, if ever, our stock will be listed on an exchange. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date Of This Prospectus Is: December •, 2010 -3- Table Of Contents PAGE Summary 5 Risk Factors 6 - If we do not obtain additional financing, our business will fail 6 - Because we have not commenced business operations, we face a high risk of business failure. 6 - Because of the speculative nature of exploration of mining properties, there is substantial risk that our business will fail. 6 - Becausewe have not retained any geologist to physically examine the Portage Bay claim in the field, we cannot be assured that information that we have received regarding the potential for the claim to have economic mineralization is accurate. 7 - We need to continue as a going concern if our business is to succeed. 7 - Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. 7 - Even if we discover commercial reserves of minerals on the Portage Bay claim, we may not be able to successfully commence commercial production. 7 - Because our president has other business interests, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 7 - Because our management has only limited experience in mineral exploration, our business has a higher risk of failure. 8 - If a market for our common stock does not develop, shareholders may be unable to sell their shares. 8 - Because of president owns 58.9% of our outstanding common stock, he will make and control corporate decisions that may be disadvantageous to minority shareholders. 8 - A purchaser is purchasing penny stock, which limits his or her ability to sell the stock. 8 Use of Proceeds 8 Determination of Offering Price 8 Dilution 9 Selling Shareholders 9 Plan of Distribution 10 Description of Securities 12 Interest of Named Experts and Counsel 12 Description of Business 13 Description of Property 17 Legal Proceedings 17 Market for Common Equity and Related Stockholder Matters 17 Financial Statements 19 Plan of Operation 35 Changes in and Disagreements with Accountants 36 Available Information 36 Directors, Executive Officers, Promoters and Control Persons 36 Executive Compensation 37 Security Ownership of Certain Beneficial Owners and Management 38 Certain Relationships and Related Transactions 38 Disclosure of Commission Position of Idemnification for Securities Act Liabilities 38 -4- Summary Prospective investors are urged to read this prospectus in its entirety. We intend to commence operations in the business of mineral property exploration.To date, we have not conducted any exploration on our sole mineral property, the Portage Bay claim located in Rathbun Township in the Sudbury Mining District, Ontario.On December 10, 2009, we purchased this claim from Terry Loney for $10,000. Our objective is to conduct mineral exploration activities on the Portage Bay claim in order to assess whether it possesses economic reserves of copper, nickel and platinum group elements.We have not yet identified any economic mineralization on the property.Our proposed exploration program is designed to search for an economic mineral deposit. We were incorporated on July 1, 2009 under the laws of the state of Nevada.Our principal offices are located at 4759 Kester Avenue, Sherman Oaks, CA, 91403. Our telephone number is 310-780-1558. The Offering: Securities Being Offered Up to 2,800,000 shares of common stock. Offering Price The selling shareholders will sell our shares at $0.05 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We determined this offering price based upon the price of the last sale of our common stock to investors. Terms of the Offering The selling shareholders will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering The offering will conclude when all of the 2,800,000 shares of common stock have been sold, the shares no longer need to be registered to be sold due to the operation of Rule 144(k) or we decide at any time to terminate the registration of the shares at our sole discretion. In any event, the offering shall be terminated no later than two years from the effective date of this registration statement. Securities Issued And to be Issued 6,800,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet September 30, 2010 December 31, 2009 (unaudited) (audited) Cash $ 1,910 $ 24,158 Total Assets $ 13,910 $ 34,158 Liabilities $ 1,208 $ 1,566 Total Stockholders’ Equity $ 12,702 $ 32,592 Statement of Operations From Incorporation on July 1, 2009 to September 30, 2010 (unaudited) Revenue $ 0 Net Loss $ (22,298 ) -5- Risk Factors An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. IF WE DO NOT OBTAIN ADDITIONAL FINANCING, OUR BUSINESS WILL FAIL. As of September 30, 2010, we had cash on hand in the amount of $1,910. Our current operating funds are less than necessary to complete all intended exploration of the Portage Bay claim, and therefore we will need to obtain additional financing in order to complete our business plan. We currently do not have any operations and we have no income. As well, we will not receive any funds from this offering. Our business plan calls for significant expenses in connection with the exploration of the Portage Bay claim. While we have sufficient funds to conduct the initial exploration on the property, we will require additional financing in order to determine whether the claim contains economic mineralization.We will also require additional financing if the costs of the exploration of the Portage Bay claim are greater than anticipated. We will require additional financing to sustain our business operations if we are not successful in earning revenues once exploration is complete. We do not currently have any arrangements for financing and may not be able to find such financing if required. Obtaining additional financing would be subject to a number of factors, including the market price for minerals, investor acceptance of our mineral claim and general market conditions. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. The most likely source of future funds presently available to us is through the sale of equity capital. Any sale of share capital will result in dilution to existing shareholders. The only other anticipated alternative for the financing of further exploration would be our sale of a partial interest in the Portage Bay property to a third party in exchange for cash or exploration expenditures, which is not presently contemplated. BECAUSE WE HAVE NOT COMMENCED BUSINESS OPERATIONS, WE FACE A HIGH RISK OF BUSINESS FAILURE. We have not yet commenced exploration on the Portage Bay property. Accordingly, we have no way to evaluate the likelihood that our business will be successful. We were incorporated on July 1, 2009 and to date have been involved primarily in organizational activities and the acquisition of our mineral property. We have not earned any revenues as of the date of this prospectus. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. Prior to completion of our exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from development of the Portage Bay property and the production of minerals from the claims, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and it is doubtful that we will generate any operating revenues or ever achieve profitable operations.If we are unsuccessful in addressing these risks, our business will most likely fail.If we determine that the Portage Bay property does not contain any reserves and that we are unable to complete our business plan with respect to the claims, we intend to acquire an interest or interests in additional mineral claims for exploration purposes.Additional acquisitions will depend upon our ability to raise additional funding through our sale of common stock. BECAUSE OF THE SPECULATIVE NATURE OF EXPLORATION OF MINING PROPERTIES, THERE IS A SUBSTANTIAL RISK THAT OUR BUSINESS WILL FAIL. The search for valuable minerals as a business is extremely risky. The likelihood of our mineral claims containing economic mineralization or reserves is extremely remote. Exploration for minerals is a speculative venture necessarily involving substantial risk. In all probability, the Portage Bay property does not contain any reserves and funds that we spend on exploration will be lost. As well, problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts.In such a case, we would be unable to complete our business plan. -6- BECAUSE WE HAVE NOT YET RETAINED ANY GEOLOGIST TO PHYSICALLY EXAMINE THE PORTAGE BAY CLAIM IN THE FIELD. WE CANNOT BE ASSURED THAT INFORMATION THAT WE HAVE RECEIVED REGARDING THE POTENTIAL FOR THE CLAIM TO HAVE ECONOMIC MINERALIZATION IS ACCURATE. Amanda Tremblay, who provided us with a geological summary of the Portage Bay claim and recommendations for exploration,has not physically examined the Portage Bay claim. As well, we have not yet retained any professional geologist or mining engineer to physically examine the claim in the field. Accordingly, our assessment of the potential of the Portage Bay claim to contain economic mineralization is based upon prior data maintained by the Ontario Ministry of Northern Development, Mines and Forestry, which may or may not be accurate.Any assessment of the likelihood of the Portage Bay claim to contain economic mineralization must be made in light of this risk. WE NEED TO CONTINUE AS A GOING CONCERN IF OUR BUSINESS IS TO SUCCEED. We have incurred losses since our inception resulting in an accumulated deficit of $22,298 at September 30, 2010.Further losses are anticipated in the development of our business.As a result, there is substantial doubt about our ability to continue as a going concern. The Report of Independent Registered Public Accounting Firm relating to our audited financial statements for the period ended December 31, 2009 indicates that there are a number of factors that raise substantial doubt about our ability to continue as a going concern. Ourability tocontinue as a going concern is dependent upon our ability to generateprofitableoperations in the futureand/or to obtain thenecessaryfinancing to meet ourobligationsand repay ourliabilitiesarising from normalbusinessoperations when they come due.The Portage Bay property does not contain any known bodies of mineralization.We will require additional funds in order to develop the property even if our exploration programs are successful.At this time, we cannot assure investors that we will be able to obtain financing.If we are unable to raise needed financing, we will have to delay or abandon further exploration efforts. If we cannot raise financing to meet our obligations, we will be insolvent and will cease business operations. If we are not able to continue as a going concern, it is likely investors will lose all of their investment. BECAUSE OF THE INHERENT DANGERS INVOLVED IN MINERAL EXPLORATION, THERE IS A RISK THAT WE MAY INCUR LIABILITY OR DAMAGES AS WE CONDUCT OUR BUSINESS. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. The payment of such liabilities may have a material adverse effect on our financial position. EVEN IF WE DISCOVER COMMERCIAL RESERVES OF MINERALS ON THE PORTAGE BAY PROPERTY, WE MAY NOT BE ABLE TO SUCCESSFULLY COMMENCE COMMERCIAL PRODUCTION. The Portage Bay property does not contain any known bodies of mineralization. Even if our exploration programs are successful in establishing gold, silver and copper of commercial tonnage and grade, we will require additional funds in order to place the property into commercial production. We may not be able to obtain such financing. BECAUSE OUR PRESIDENT HAS OTHER BUSINESS INTERESTS, HE MAY NOT BE ABLE OR WILLING TO DEVOTE A SUFFICIENT AMOUNT OF TIME TO OUR BUSINESS OPERATIONS, CAUSING OUR BUSINESS TO FAIL. Our president, Blair Sorby, spends approximately 50% of his business time providing his services to us.While Mr. Sorby presently possesses adequate time to attend to our interests, it is possible that the time demands on him from his other obligations could increase with the result that he would no longer be able to devote sufficient time to the management of our business. -7- BECAUSE MANAGEMENT HAS ONLY LIMITED EXPERIENCE IN MINERAL EXPLORATION, OUR BUSINESS HAS A HIGHER RISK OF FAILURE. Our sole director and officer, Blair Sorby, does not have any technical training in the field of geology and specifically in the areas of exploring for, starting and operating a mine. As a result, we may not be able to recognize and take advantage of potential acquisition and exploration opportunities in the sector without the aid of qualified geological consultants. As well, with no direct training or experience, our management may not be fully aware of the specific requirements related to working in this industry. Mr. Sorby’s decisions and choices may not be well thought out and our operations, earnings and ultimate financial success may suffer irreparable harm as a result. IF A MARKET FOR OUR COMMON STOCK DOES NOT DEVELOP, SHAREHOLDERS MAY BE UNABLE TO SELL THEIR SHARES. There is currently no market for our common stock and no certainty that a market will develop. We currently plan to apply for listing of our common stock on the over the counter bulletin board upon the effectiveness of the registration statement, of which this prospectus forms a part. However, we can provide investors with no assurance that our shares will be traded on the OTC Bulletin Board or, if traded, that a public market will materialize. If no market is ever developed for our shares, it will be difficult for shareholders to sell their stock. In such a case, shareholders may find that they are unable to achieve benefits from their investment. BECAUSE OUR PRESIDENT OWNS 58.9% OF OUR OUTSTANDING COMMON STOCK, HE WILL MAKE AND CONTROL CORPORATE DECISIONS THAT MAY BE DISADVANTAGEOUS TO MINORITY SHAREHOLDERS. Our president, Blair Sorby, owns 58.9% of the outstanding shares of our common stock.Accordingly, he could potentially have significant influence in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control.The interests of the individual may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. A PURCHASER IS PURCHASING PENNY STOCK WHICH LIMITS HIS OR HER ABILITY TO SELL THE STOCK. The shares offered by this prospectus constitute penny stock under the Exchange Act. The shares will remain penny stock for the foreseeable future. The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, thus limiting investment liquidity. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in our company will be subject to rules 15g-1 through 15g-10 of the Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. Please refer to the “Plan of Distribution” section for a more detailed discussion of penny stock and related broker-dealer restrictions. Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the “Risk Factors” section and elsewhere in this prospectus. Use Of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. Determination Of Offering Price The selling shareholders will sell our shares at $0.05 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We determined this offering price, based upon the price of the last sale of our common stock to investors. There is no assurance of when, if ever, our stock will be listed on an exchange. -8- Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. Selling Shareholders The selling shareholders named in this prospectus are offering all of the 2,800,000 shares of common stock offered through this prospectus. These shares were acquired from us in private placements that were exempt from registration under Rule 504 of Regulation D of the Securities Act of 1933. The shares include the following: 1.1,000,000 shares of our common stock that the selling shareholders acquired from us in an offering that was exempt from registration under Regulation D of the Securities Act of 1933 and was completed on August 12, 2009; 2.1,500,000 shares of our common stock that the selling shareholders acquired from us in an offering that was exempt from registration under Regulation D of the Securities Act of 1933 and was completed on September 2, 2009; and 3.300,000 shares of our common stock that the selling shareholders acquired from us in an offering that was exempt from registration under Regulation D of the Securities Act of 1933 and was completed on October 30, 2009. The following table provides as of the date of this prospectus, information regarding the beneficial ownership of our common stock held by each of the selling shareholders, including: 1. the number of shares owned by each prior to this offering; 2. the total number of shares that are to be offered for each; 3. the total number of shares that will be owned by each upon completion of the offering; and 4. the percentage owned by each upon completion of the offering. Total Number Of Shares To Total Shares Percentage of Be Offered For to Be Owned Shares owned Name Of Shares Owned Selling Upon Upon Selling Prior To This Shareholders Completion Of Completion of Stockholder Offering Account This Offering This Offering Kevin Remington Nil Nil Kyle Carlson Nil Nil Josef T Wolf, GlennAnthony Nil Nil Devin Andrew Dye Nil Nil James Reinig Nil Nil Derek Reinig Nil Nil Raymond Miranda Nil Nil Thomas Taubman Nil Nil James M. Acresti Nil Nil Oscar Perez Nil Nil Enzo Paredes Nil Nil -9- Scott Frentrop Nil Nil Paul Fontana Nil Nil Frank Dominelli Nil Nil Bradford D. Campbell Nil Nil Stirling Gardner Nil Nil Gil Patrick Moreno Nil Nil Christophe Touchard Nil Nil John Scasino Nil Nil AlejandroJair Neciosup Paz Nil Nil Alejandro Javier Neciosup Nil Nil Jonathan Boggs Nil Nil Salvador Escalante Nil Nil Leonard Lee Escalante Nil Nil Courtney Kramer Nil Nil Van Riley Nil Nil David Michie Nil Nil Ryan Anglin Nil Nil Tara Gray Nil Nil The named party beneficially owns and has sole voting and investment power over all shares or rights to these shares.The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold.The percentages are based on 6,800,000 shares of common stock outstanding on the date of this prospectus. None of the selling shareholders: has had a material relationship with us other than as a shareholder at any time within the past three years; or has ever been one of our officers or directors. Plan Of Distribution The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions. There are no arrangements, agreements or understandings with respect to the sale of these securities. The selling shareholders will sell our shares at $0.05 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We determined this offering price based upon the price of the last sale of our common stock to investors. There is no assurance of when, if ever, our stock will be listed on an exchange or quotation system. The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. -10- If applicable, the selling shareholders may distribute shares to one or more of their partners who are unaffiliated with us. Such partners may, in turn, distribute such shares as described above. If these shares being registered for resale are transferred from the named selling shareholders and the new shareholders wish to rely on the prospectus to resell these shares, then we must first file a prospectus supplement naming these individuals as selling shareholders and providing the information required concerning the identity of each selling shareholder and he or her relationship to us. There is no agreement or understanding between the selling shareholders and any partners with respect to the distribution of the shares being registered for resale pursuant to this registration statement. We can provide no assurance that all or any of the common stock offered will be sold by the selling shareholders. We are bearing all costs relating to the registration of the common stock. The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act and the Securities Exchange Act in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. Not engage in any stabilization activities in connection with our common stock; 2. Furnish each broker or dealer through which common stock may be offered, such copies of this prospectus, as amended from time to time, as may be required by such broker or dealer; and 3. Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act. The Securities Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which: * contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; * contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements * contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; * contains a toll-free telephone number for inquiries on disciplinary actions; * defines significant terms in the disclosure document or in the conduct of trading penny stocks; and * contains such other information and is in such form (including language, type, size, and format) as the Commission shall require by rule or regulation; The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with: * bid and offer quotations for the penny stock; * the compensation of the broker-dealer and its salesperson in the transaction; * the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and * monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling those securities. -11- Description Of Securities General Our authorized capital stock consists of 75,000,000 shares of common stock at a par value of $0.001 per share. Common Stock As of December •, 2010, there were 6,800,000 shares of our common stock issued and outstanding that are held by 30 stockholders of record. Holders of our common stock are entitled to one vote for each share on all matters submitted to a stockholder vote. Holders of common stock do not have cumulative voting rights. Therefore, holders of a majority of the shares of common stock voting for the election of directors can elect all of the directors. Holders of our common stock representing a majority of the voting power of our capital stock issued, outstanding and entitled to vote, represented in person or by proxy, are necessary to constitute a quorum at any meeting of our stockholders. A vote by the holders of a majority of our outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to our articles of incorporation. Holders of common stock are entitled to share in all dividends that the board of directors, in its discretion, declares from legally available funds. In the event of a liquidation, dissolution or winding up, each outstanding share entitles its holder to participate pro rata in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock. Holders of our common stock have no pre-emptive rights, no conversion rights and there are no redemption provisions applicable to our common stock. Preferred Stock We do not have an authorized class of preferred stock. Dividend Policy We have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Share Purchase Warrants We have not issued and do not have outstanding any warrants to purchase shares of our common stock. Options We have not issued and do not have outstanding any options to purchase shares of our common stock. Convertible Securities We have not issued and do not have outstanding any securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. Interests Of Named Experts And Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, an interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Attorney at Law, Thomas Puzzo, has provided an opinion on the validity of our common stock. -12- The financial statements included in this prospectus and the registration statement have been audited by Chisholm, Bierwolf, Nilson & Morrill LLC, Certified Public Accountants, to the extent and for the periods set forth in their report appearing elsewhere in this document and in the registration statement filed with the SEC, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. Description Of Business We intend to commence operations as an exploration stage mineral exploration company. As such, there is no assurance that a commercially viable mineral deposit exists on our sole mineral property interest, the Portage Bay claim. Further exploration will be required before a final evaluation as to the economic and legal feasibility of the Portage Bay claim is determined. Economic feasibility refers to a formal evaluation completed by an engineer or geologist which confirms that the property can be successfully operated as a mine. Legal feasibility refers to a formal survey of the claims boundaries to ensure that all discovered mineralization is contained within these boundaries. We will be engaged in the acquisition, and exploration of mineral properties with a view to exploiting any mineral deposits we discover that demonstrate economic feasibility. We own a 100% interest in the Portage Bay claim. Our plan of operation is to conduct exploration work on the Portage Bay claim in order to ascertain whether it possesses economic quantities of copper, nickel or platinum group elements. There can be no assurance that economic mineral deposits or reserves, exist on the Portage Bay claim until appropriate exploration work is done and an economic evaluation based on such work concludes that production of minerals from the property is economically feasible. Economic feasibility refers to an evaluation completed by an engineer or geologist whereby he or she analyses whether profitable mining operations can be undertaken on the property. Mineral property exploration is typically conducted in phases. Each subsequent phase of exploration work is recommended by a geologist based on the results from the most recent phase of exploration. We have not yet commenced the initial phase of exploration on the Portage Bay claim. Once we complete each phase of exploration, we will make a decision as to whether or not we proceed with each successive phase based upon the analysis of the results of that program. Our director will make this decision based upon the recommendations of the independent geologist who oversees the program and records the results. Even if we complete the currently recommended exploration programs on the Portage Bay claim and they are successful, we will need to spend substantial additional funds on further drilling and engineering studies before we will ever know if there is a commercially viable mineral deposit, a reserve, on the property. The Portage Bay claim is without known reserves. Our proposed programs are exploratory in nature. Portage Bay Claim Purchase Agreement On December 10, 2009, we entered into an agreement with Terry Loney whereby he agreed to sell the Portage Bay claim to us. The Portage Bay claim is located in Rathbun Township in the Sudbury Mining District of Ontario. In order to acquire a 100% interest in this claim, we paid $10,000 to Mr. Loney. Title to the Portage Bay Claim The Portage Bay claim consists of one mining claim comprising approximately 32 hectares. There are no other underlying agreements or interests in the property.The registered owner of the Portage Bay claim is Terry Loney, the vendor of the claim. He holds the claim in trust for us as the 100% beneficial owner of the claim. There are no other interests in the Portage Bay claim, including any underlying agreements or royalties. Terry Loney initially acquired mineral rights relating to the Portage Bay claim through a staking and filing process with the Ontario Ministry of Northern Development, Mines and Forestry, which commenced on November 22, 2009 and was completed on December 2, 2009. These rights provide that the claims will remaining in good standing so long as a minimum of $800 in exploration on the claim, or cash paid to the Ministry in lieu of this exploration work, by the anniversary of the date that the claim came into existence, namely December 2 of each year. The Portage Bay claim is in good standing until December 2, 2011, by which time we must either complete an additional $800 in exploration on the claim or pay an $800 cash payment to the Ministry.We anticipate incurring expenditures far in excess of the $800 requirement by December 2, 2011. -13- Details relating to the Portage Bay claim are as follows: Mining Division: Sudbury (Division 70) Township: Rathbun Lot Description: NE1/4S1/2&partSE1/4L8C4, Part w1/2 L7 C4 Claim Number: 4253705 Date of Recording: December 2, 2009 Due date (subject to renewal): December 2, 2011 The Portage Bay claim is designated as a lode claim and is regulated by the Province of Ontario and governed by the Ontario Ministry of Northern Development, Mines and Forestry. A claim holder is entitled to explore the claim area for economic mineralization and may apply to extract mineralization and operate the claim as a mine if exploration results justify this.We do not hold any real property interest in the land comprising the Portage Bay claim. We only have the right to explore the claim for the presence of minerals through surface and sub-surface exploration, including drilling. PORTAGE BAY CLAIM The following information constitutes a summary of the information contained in a geological report relating to the Portage Bay claim that was prepared by Ms. Amanda Tremblay: Location The Portage Bay claim is located in the west-central portion of Rathbun Township at approximately 46º46’ north latitude and 80°38’ west longitude.The claim is approximately 40 kilometers northeast of the city of Sudbury, Ontario. Accessibility The Portage Bay claim can be accessed via a Trans-Canada Highway turnoff located about 25 kilometers east of Sudbury onto Kukagami Lake Road. There are several old logging trails that lead towards the mining claims, which are about 30 kilometers along Kukagami Lake Road, past Matagamasi Lake. Thus, we will access our property for exploration by motor vehicle. Climate The Portage Bay region is considered to have a humid, high cool temperate climate with an average mean annual temperature of 3.5° Celsius.The average annual precipitation is 872 millimeters with an annual average of 0.4 meters of snow cover. Local Resources and Physiography Forestry, mining and tourism are the most important land uses in the region of the Portage Bay claim. The land is dominated by a cover of mixed wood forest that includes sugar maple, poplar, eastern white pine and red pine, yellow birch and eastern hemlock. The area contains ridged to hummocky rock outcrops that may be covered in whole or in part by glacial moraines and glacial till. Exposed rock comprises about 15 to 20% of the Portage Bay claim with soil, silt and plants covering the rest. Infrastructure and Condition of the Property The Portage Bay claim is free of mineral workings.There is no equipment or other infrastructure facilities located on the claim.As well, there is no power source located on the claim.We will need to use portable generators if we require a power source for exploration of the Portage Bay claim.There are numerous lakes surrounding the Portage Bay claim that would provide us with a source of water for exploration and development. Mineralization and Geology Several exploration programs have been conducted in the area of the Portage Bay claim with some of them aimed at gold, nickel, copper and platinum group element mineralization.Platinum group elements consist of platinum, palladium, rhodium, ruthenium, osmium and iridium. These exploration programs have focused on the contacts between sedimentary rocks of the area and gabbro intrusions.Sedimentary rocks are formed at the Earth’s surface through the deposit of layers of sediment over time. Gabbro intrusions are bodies of dark grained, coarse, volcanic rock that has crystallized from molten magma below the surface of the Earth.Mineralization is often found in areas where these two rock types meet. To date, no mineralization of economic significance has been discovered on the Portage Bay claim. -14- Exploration History There has been no significant exploration conducted on the claims comprising the Portage Bay claim. There is no current exploration being conducted on the Portage Bay claim and we have not incurred any costs to date relating to exploration on the Portage Bay claim. Recommendations As part of our agreement to acquire the Portage Bay claim, the vendor, Mr. Terry Loney, commissioned and provided us with a geological report on the Portage Bay claim that was prepared by Amanda Tremblay.Mr. Loney was responsible for all expenses relating to obtaining this geological report. Ms. Tremblay has an Honors Bachelor of Science degree in Geology from Queens University. The geological report summarizes details concerning the Portage Bay claim and makes a recommendation for further exploration work.She has not physically examined the Portage Bay claim. As well, we have not retained any professional geologist or mining engineer to physically examine the claim in the field. Our president and director, Blair Sorby, has visited our mineral property. Based on her review of geological information relating to the Portage Bay claim, Ms. Tremblay recommends an initial exploration program on the property consisting of grid emplacement, geological mapping, sampling and a geophysical survey. Grid emplacement involves dividing the claims area into subsections in order to aid the plotting of exploration data.This allows a geologist to determine which specific areas of a property warrant further exploration and what mineralization structures may be present on the claim. Geological mapping involves plotting previous exploration data relating to a property on a map in order to determine the best property locations to conduct subsequent exploration work. Sampling consists of a geologist gathering pieces of rock or soil for mineral testing because they appear to contain valuable mineralization. This provides the geologist with information regarding the presence of certain minerals in surface and near surface rocks and soil. This may indicate the potential presence of additional mineralization below the claims surface. Geophysical surveying is the search for mineral deposits by measuring the physical property of near-surface rocks, and looking for unusual responses caused by the presence of mineralization. Electrical, magnetic, gravitational, seismic and radioactive properties are the ones most commonly measured. Geophysical surveys are applied in situations where there is insufficient information obtainable from the property surface to allow informed opinions concerning the merit of properties.Such surveys identify areas where there may be economic quantities of mineralization. We intend to retain Amanda Tremblay to undertake the proposed exploration on the Portage Bay claim given her familiarity with the property area.However, we do not have any verbal or written agreement regarding the retention of Ms. Tremblay for this exploration program. Budget We intend to commence the initial phase of exploration in the summer of 2010 and anticipate that it will be completed by the fall of 2010, including the interpretation of all data collected. This first phase will consist of grid emplacement and geological mapping. The anticipated budget for this program is as follows: Geologist: $ Technician: $ Travel and Lodging: $ Supplies: $ Data Compilation and Report: $ Total: $ -15- We intend to commence the second phase of exploration in the spring of 2011 and anticipate that it will be completed by the summer of 2011, including the interpretation of all data collected. This second phase will consist of additional geological mapping, sampling and a geophysical survey. The anticipated budget for this program is as follows: Geologist: $ Technician: $ Travel and Lodging: $ Supplies: $ Helicopter $ Assays: $ Data Compilation and Report: $ Total: $ We intend to retain a professional geologist to undertake the proposed exploration on the Portage Bay claim. We do not have any verbal or written agreement regarding the retention of any particular geologist. While we have enough funds on hand to commence initial exploration on the Portage Bay claim, we will require additional funding to cover our administrative expenses and to complete all recommended exploration. As well, we will need additional financing in order to complete any additional exploration that is recommended once these initial phases of exploration are completed. We anticipate using $14,000 of our current cash on hand to cover phase one exploration costs.This will cover all the costs of the field work, but will require us to pay an additional $6,000 to cover data compilation and report costs. We anticipate that additional funding will be raised from the sale of our common stock. However, we do not have any arrangements in place for any future equity financing. Our president, Blair Sorby, has also indicated that he is prepared to lend additional funds to us to cover operating and exploration costs. However, we do not have any formal agreement with him in this regard. Mineral Sample Procedures and Quality Assurance/Quality Control To date, we have not collected any mineral samples from our sole mineral property interest, the Portage Bay claim.When we commence rock and soil sampling in our proposed second phase of exploration, we will ensure that an independent geologist is the sole person who will collect samples from the claim. This person will be independent from us and will not have any interest in our shares. The geologist will ensure that custody of any samples from the claim pass directly from him or her to the assay laboratory that will analyze the samples for mineral content. As well, all samples will be analyzed by an independent and recognized assay laboratory that follows a strict regime of internal quality assurance/quality control protocols, including blanks, duplicates, and standard reference materials inserted in the sequences of samples to provide a measure of background noise, accuracy and precision. Compliance with Government Regulation We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the exploration of minerals in Canada generally, and in the province of Ontario, specifically. Under these laws, prior to production, we have the right to explore the property, subject only to a notice of work which may entail posting a bond if we significantly disturb the property surface.This would first occur during the drilling phase of exploration, which is beyond the initial phases of exploration recommended by our geological consultant. In addition, production of minerals in the province of Ontario requires prior approval of applicable governmental regulatory agencies. We can provide no assurance to investors that such approvals will be obtained.The cost and delay involved in attempting to obtain such approvals cannot be known at this time. We will have to sustain the cost of reclamation and environmental mediation for all exploration and development work undertaken.Our initial exploration, which will consist of grid emplacement, geological mapping and sampling, geophysical surveys, will not result in the physical disturbance to the claim to the extent that reclamation or environmental mediation will be necessary.Any subsequent drilling will require some remediation work, which is not expected to exceed $10,000.We will need to raise additional funds to finance any drilling program, including remediation costs. -16- If we enter into production, the cost of complying with permit and regulatory environment laws will be greater than in the exploration phases because the impact on the project area is greater.Permits and regulations will control all aspects of any production program if the project continues to that stage because of the potential impact on the environment. Examples of regulatory requirements include: - Water discharge will have to meet water standards; - Dust generation will have to be minimal or otherwise re-mediated; - Dumping of material on the surface will have to be re-contoured and re-vegetated; - An assessment of all material to be left on the surface will need to be environmentally benign; - Ground water will have to be monitored for any potential contaminants; - The socio-economic impact of the project will have to be evaluated and if deemed negative, will have to be re-mediated; and - There will have to be an impact report of the work on the local fauna and flora. While it is difficult to know exactly how much these costs will be until we have a better indication of the size and tenor of any production operation, we would expect that they could be as high as $100,000. During the initial phases of exploration, there will be no significant costs of compliance with government regulations. Employees We have no employees as of the date of this prospectus other than our two officers, Blair Sorby and Jeff Holt. Research and Development Expenditures We have not incurred any other research or development expenditures since our incorporation. Subsidiaries We do not have any subsidiaries. Patents and Trademarks We do not own, either legally or beneficially, any patents or trademarks. Description Of Property We own a 100% interest in one mining claim, known as the Portage Bay claim located in the District of Sudbury, Ontario. We only hold the right to explore for and extract minerals from the Portage Bay claim. We do not own any real property rights to the Portage Bay claim. We do not own or lease any property other than the Portage Bay claim. Legal Proceedings We are not currently a party to any legal proceedings. Our address for service of process in Nevada is 1802 North Carson Street, Suite 202 Carson City, Nevada 89701. Market For Common Equity And Related Stockholder Matters No Public Market for Common Stock There is presently no public market for our common stock. We anticipate applying for trading of our common stock on the over the counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part. However, we can provide no assurance that our shares will be traded on the bulletin board or, if traded, that a public market will materialize. -17- Stockholders of Our Common Shares As of the date of this registration statement, we have 30 registered shareholders. Rule 144 Shares Our shares of common stock are not currently available for resale to the public in accordance with the volume and trading limitations of Rule 144 of the Act because we are a shell company. Our shareholders cannot rely on Rule 144 for the resale of our common stock until the following have occurred: 1.we have ceased to be a shell company; 2.we are subject to the reporting requirements of the Exchange Act, which we are; 3.we have filed all Exchange Act reports required for the past 12 months, which we have; and 4.a minimum of one year has elapsed since we filed current Form 10 information on Form 8-K changing our status from a shell company to a non-shell company. When Rule 144 is available, our affiliate stockholders shall be entitled to sell within any three month period a number of shares that does not exceed 1% of the number of shares of the company's common stock then outstanding which, in our case, will equal 68,000, shares as of the date of this prospectus. Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business; or 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future. -18- Financial Statements Index to Financial Statements: 1. Report of Independent Registered Public Accounting Firm; 2. Audited financial statements for the period from July 1, 2009 (inception) to December 31, 2009 and interim unaudited financial statements for the period ended September 30, 2010, including: a. Balance Sheets; b. Statements of Operation; c. Statements of Cash Flows; d. Statement of Stockholders' Equity; and e. Notes to Financial Statements -19- Atlas Resources, Inc Financial Statements July 1, 2009 (inception) through December 31, 2009 andfor the period ending September 30, 2010 (unaudited) -20- Atlas Resources, Inc. (An Exploration Stage Company) Balance Sheets ASSETS September 30, December 31, (unaudited) Current Cash and cash equivalents $ $ Total current assets Property and Equipment Mining interests Total property and equipment Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $
